





Exhibit 10.14




CONSULTING AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into this 1st day of
December, 2011 by and between Ian Brodie, located at 1259 Melville Street,
Vancouver B.C., V6E 0A5 (hereinafter referred to as “Consultant,” or “Brodie”)
and Norman Cay Developments, INC, located at 4472 Winding Lane, Stevensville,
MI., USA, 49127 (hereinafter referred to as “NCD,” or the “Company”) (together,
the “Parties”).




WITNESETH:




WHEREAS: Brodie is engaged in the business of providing and rendering general
business consulting and management consulting services and has knowledge,
expertise and personnel to render the requisite service to NCD; and




WHEREAS, NCD desire to retain Brodie for the purpose of obtaining general
business and management consulting services.




NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties hereby agree as follows:




1.

Engagement of Brodie




Company herewith engages Brodie and Brodie agrees to render to Company advisory
and consulting services.




A.

The consulting services to be provided by Brodie shall include, but are not
limited to, the development, implementation and maintenance of an ongoing
program to develop the Company’s currently optioned mining property, to identify
further mineral properties available for acquisition by the company, to
introduce the Company to suitable potential candidates to fill various positions
in the Company’s senior management, to identify and introduce appropriate
individuals for the Company’s board of directors, and to stimulate the
investment community’s interest in Company. Company acknowledges that Brodie’s
ability to relate information regarding Company’s activities is directly related
to the information provided by Company to Brodie.

 

B.

Company acknowledges that Brodie will devote such time as is reasonably
necessary to perform the services for Company, having due regard for Brodie’s
commitments and obligations to other business for which he performs consulting
services, however in any case Company acknowledges that Brodie shall commit no
more than 30% of his reasonably available  time to this effort.




C.

Company acknowledges that Brodie carries no professional licenses, and is not
rendering legal advice or performing accounting services, nor acting as an
investment advisor or broker-dealer within the meaning of applicable state and
federal laws.  NONE OF THE SERVICES PROVIDED BY CONSULTANT HEREIN SHALL INVOLVE
THE RAISING OF DEBT OR EQUITY CAPITAL, AND NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS TO OBLIGATE OR REQUIRE THE CONSULTANT TO RAISE DEBT OR EQUITY
CAPITAL.




2.

Term




This Agreement shall be for an initial six month term (“Initial Term”)
commencing December 1, 2011.  The Agreement may be terminated subject to the
following:




A.

This Agreement may be terminated by either party by providing five (5) days
written notice to the other party. Any such termination shall be effective at
the end of such month during which the timely termination notice is given.




B.

The Company and Brodie shall have the right and discretion to terminate the
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit, or regulation of any governmental entity, except for
violations which either singularly or in the aggregate do not have or will not
have a material adverse effect on the operations of the Company.





Page 1 of 4 Initial-Company _____     Initial-Consultant ______




--------------------------------------------------------------------------------




C.

In the event of any termination hereunder all shares or funds paid to Brodie
through the date of termination shall be fully earned, fully paid and
non-assessable and non-refundable and the parties shall have no further duties
or responsibilities to each other except that the Company shall be responsible
to make any and all payments if any, due to Brodie through the date of the
termination and Brodie shall be responsible to comply with the provisions of
section 3 hereof.




3.

Treatment of Confidential Information




Brodie shall not disclose, without the written consent of the Company, any
financial and business information concerning the business, affairs, plans and
programs of the Company which are delivered by the Company to Brodie in
connection with Brodie’s services hereunder, provided such information is
plainly and prominently marked in writing by the Company as being confidential
(the "Confidential Information"). Brodie will not be bound by the foregoing
limitation in the event (i) the Confidential Information is otherwise
disseminated and becomes public information or (ii) Brodie is required to
disclose the Confidential Information pursuant to a subpoena or other judicial
order. Company does not consent to the dissemination of any and all information
not provided by the Company unless previously approved by the Company.




4.

Representation by Brodie of Other Clients




Company acknowledges and consents to Brodie rendering consulting and/or other
services to other clients of Brodie engaged in the same or similar business as
that of Company.




5.

Indemnification




A.

Indemnification by Company as to Information Provided to Brodie. Company
acknowledges that Brodie, in the performance of its duties, will be required to
rely upon the accuracy and completeness of information supplied to it by the
Company’s officers, and/or directors. Company agrees to indemnify, hold harmless
and defend Brodie, its officers, agents and/or employees from any proceeding or
suit which arises out of or is due to the inaccuracy or incompleteness of any
material or information, supplied by or approved by, the Company to Brodie.
Notwithstanding the above, such indemnification does not apply to information
about the Company not supplied by Company.




B.

Indemnification by Brodie as to Information Not Provided by the Company. Brodie
agrees to indemnify, hold harmless and defend the Company, its officers, agents
and/or employees from any proceeding or suit resulting from, relating to or
arising out of: (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by Brodie herein; (b) the
gross negligence or willful misconduct by Brodie in the performance of the
services; (c) the dissemination of any information not provided by the Company
to Brodie or (d) the determination by a tribunal from which no appeals may be
granted that Brodie has violated a state or federal securities law.




6.

Independent Contractor




It is expressly agreed that Brodie is acting as an independent contractor in
performing its services hereunder. Company shall carry no workers compensation
insurance or any health or accident insurance on Brodie or Brodie’s employees.
Company shall not pay any contributions to social security, unemployment
insurance, Federal or state withholding taxes nor provide any other
contributions or benefits that might be customary in an employer-employee
relationship.




7.

Non-Assignment




This Agreement shall not be assigned by either party without the written consent
of the other party.




8.

Compensation




The following represents the compensation to be received by Brodie in connection
with rendering the Services hereunder:




A)

Company agrees to deliver a total of Six Hundred Thousand (600,000) duly
authorized, non assessable and fully paid for shares of the Company’s common
stock restricted pursuant to Rule 144 of the Securities Act of 1933, as amended,
to the Consultant in 100,000 share monthly increments commencing upon the first
day of this agreement.  

  





Page 2 of 4 Initial Company _____     Initial Consultant ______




--------------------------------------------------------------------------------




B)

A monthly payment of $5,000 USD, payable on or before the 1st day of each month
for every month this contract remains in force.




C)

The Company shall agree to issue Brodie “piggyback” registration rights for the
common shares in Section 4(A)  above, whereby these shares will be registered
for resale by the Consultant on the first applicable Registration Statement
filed by the Company with the U.S. Securities and Exchange Commission.




D)

The Company shall provide to Brodie an advance of $5,000 for expenses
anticipated to be incurred during the Initial Term.  Brodie shall provide
receipts against all expenditures, and any funds remaining at the end of the
Initial Term shall be returned unless the term of this agreement is extended.
 Any expenditures over $500.00 shall be pre approved by the Company, and the
amount shall be reimbursed by Company from time to time at Brodie’s request.




9.

Representations and Warranties of Brodie.




In order to induce the Company to enter into said Agreement, Brodie hereby makes
the following representation and warranties:




In connection with its execution of and performance under this Agreement, Brodie
has not taken and will not take any action that will cause it to become required
to make any filings with or to register in any capacity with the Securities and
Exchange (the “SEC”), the Financial Industry Regulatory Authority. (“FINRA”)
formerly known as the National Association of Securities Dealers, Inc. (the
“NASD”), the securities commissioner or department of state, or any other
regulatory or governmental body or agency.




Brodie is not subject to any sanction or restriction imposed by the SEC, FINRA,
any state securities commission or department, or any other regulatory or
government body or agency that would prohibit, limit or curtail Brodie’s
execution of said Agreement or the performances of its obligation hereunder.




10.

Representations and Warranties of the Company




In order to induce Brodie to enter into this Agreement, the Company hereby makes
the following unconditional representations and warranties:




NCD Industries is not subject to any restriction imposed by the SEC or by
operation of the Securities Act of 1933, as amended (the “1933 Act”), the
Securities Exchange Act of 1934, as amended (the “1934 Act”) or any of the rules
and regulations promulgated under the 1933 Act or the 1934 Act which prohibit
its execution of this Agreement or the performance of its obligations to Brodie
set forth herein.  NCD Industries has not been sanctioned by the SEC, FINRA, or
any state securities commissioner or department in connections with issuance of
its securities.




The Company acknowledges that Brodie does not guarantee his ability to cause the
consumption of any contract or merger or acquisition with any corporate
candidate, management or board candidate.




11.

Arbitration




Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach thereof shall be settled by arbitration.  Arbitration proceedings
shall be conducted in accordance with the rules then prevailing of the American
Arbitration Association or any successor.  The award of the Arbitration shall be
binding on the Parties.  Judgment may be entered upon an arbitration award or in
a court of competent jurisdiction and confirmed by such court.  Venue for
arbitration proceedings shall be within  the state of Nevada.  The costs of
arbitration, reasonable attorney’s fees of the Parties, together with all other
expenses, shall be paid as provided in the Arbitration award.




12.

Entire Understanding/Incorporation of other Documents




This Agreement requires the entire understanding of the parties with regard to
the subject matter hereof; superseding any and all prior agreements or
understandings, whether oral or written, and no further or additional
agreements, promises, representations or covenants may be inferred or
constructed to exist between Parties.




13.

No Amendment Except in Writing




Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by both parties.





Page 3 of 4 Initial Company _____     Initial Consultant ______




--------------------------------------------------------------------------------




14.

Governing Law




The Agreement and its provisions shall be constructed in accordance with,
pursuant to and governed by the State of Nevada, as applicable to agreements to
be performed solely within the State of Nevada, without regard to its
conflict-of-law’s provisions then in effect.




15.

Miscellaneous




Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the parties hereto at their addresses provided
upon execution of this Agreement.  Either party may change his or its address
for the purpose of this paragraph by written notice similarly given.




Entire Agreement.  This Agreement represents the entire agreement between the
Parties in relation to its subject matter; it supersedes and voids all prior
agreements between such Parties relating to such subject matter.







This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of such counterparts shall constitute one
(1) instrument.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
as follows:










CONFIRMED AND AGREED ON THIS 15 DAY OF DECEMBER, 2011.













By: /s/ Ian Brodie                               

__________________________________

Ian Brodie

Witness







 _________________________________

Print Name
















CONFIRMED AND AGREED ON THIS   10th         DAY OF             January        ,
2012.




Norman Cay Developments, INC.










By:  /s/ Dean Huge                            

_______________________________

Officer, Norman Cay Developments, Inc.  

Witness










      Dean Huge                                    

_______________________________

Print Name

Print Name








Page 4 of 4 Initial Company _____     Initial Consultant ______


